Citation Nr: 9908487	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-18 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for loss of use of the 
right hand, secondary to a service-connected amputation of 
the right ring finger.

2.  Entitlement to an initial rating for an amputation of the 
right ring finger, to include the issue of whether 
restoration of a 20 percent rating for such disorder is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in August 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, assigning a 20 percent 
rating for an amputation of the veteran's right ring finger, 
coincident with the RO's grant of service connection 
therefor.  In his notice of disagreement submitted in October 
1996, the veteran initially raised the issue of loss of use 
of the hands, due to an operative procedure involving his 
service-connected disorder of the right ring finger.  The 
claim for secondary service connection for loss of use of the 
hands was denied by the RO in February 1997, and a notice of 
disagreement relating thereto was entered in March 1997.

At a hearing before the RO's hearing officer in July 1997, 
the veteran set forth claims of direct and/or secondary 
service connection for disability of the right third and 
fifth fingers, as well as the arms, shoulders, and back, 
which have not been developed or certified for the Board's 
review at this time.  Such matters are not herein addressed 
on the merits, but are referred to the RO for appropriate 
action.  

In his decision of October 1997, the RO's hearing officer 
concluded that, based on the statements advanced by and on 
behalf of the veteran, the only issues on appeal were that of 
loss of use of the right hand, secondary to an amputation of 
the right ring finger, and a rating in excess of 20 percent 
for an amputation of the right ring finger.  The veteran 
indicated in effect that he was withdrawing the issue as to 
service connection for loss of use of the left hand, and, as 
such, the Board is without jurisdiction to consider such 
claim.  38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. 
§§ 20.101, 20.204 (1998)

By action of the hearing officer in October 1997, it was 
proposed that the rating for the service-connected amputation 
of the right ring finger be reduced from 20 percent to 10 
percent.  As well, service connection for loss of use of the 
right hand, secondary to service-connected disability of the 
right ring finger, was denied as not well-grounded.  Notice 
of the proposed reduction was furnished to the veteran in 
late October 1997, and he submitted a written statement in 
November 1997 specifically challenging the proposed 
reduction.  Rating action of the RO in January 1998 effected 
the reduction of the rating of the amputation of the right 
ring finger from 20 percent to 10 percent, effective from 
March 1, 1998.  The RO in February 1998 found clear and 
unmistakable error with respect to the effective date of the 
reduction, and it was determined that the correct effective 
date was that of April 1, 1998.

In March 1999, a motion was filed on behalf of the veteran to 
advance his case on the Board's docket.  As there was found 
to be good cause shown, such motion was granted by the Board 
later in March 1999, and he was advised of the Board's action 
by correspondence, dated March 10, 1999.


FINDINGS OF FACT

1.  The veteran's claim for service connection for loss of 
use of the right hand, secondary to a service-connected 
amputation of the right ring finger, is not supported by 
cognizable evidence demonstrating that such claim is 
plausible or capable of substantiation.

2.  The veteran underwent amputation of the right ring finger 
on April 4, 1996, which did not entail metacarpal resection 
or the taking of any portion of the metacarpal bone; such 
disorder is shown to be manifested by a one centimeter stump 
distal to the metacarpophalangeal joint, with a well-healed 
incision, and there is otherwise not shown to be objective 
evidence of pain or other functional loss directly 
attributable to the amputation of the right ring finger 
beyond that contemplated by the schedular rating assigned.

3.  No basis for the assignment of staged ratings for the 
veteran's amputation of the right ring finger, other than 
that already effected by the RO, is shown.

4.  An exceptional or unusual disability picture is not shown 
to be associated with the veteran's amputation of the right 
ring finger.

5.  The RO's action in January 1998 to reduce the rating 
assigned for the veteran's amputation of the right ring 
finger from 20 percent to 10 percent was correct factually 
and was otherwise in accord with governing legal authority.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for loss of use of the right hand, secondary to a service-
connected amputation of the right ring finger, is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Upon initial rating of the veteran's amputation of the 
right ring finger, not more than a 20 percent evaluation is 
assignable.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5155 (1998).

3.  As the RO's action in January 1998 to reduce the rating 
for the veteran's amputation of the right ring finger from 20 
percent to 10 percent was proper, the criteria for 
restoration of a 20 percent evaluation for such disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.105, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5155 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Loss of Use of the Right Hand, 
Secondary to a Service-connected Amputation of the Right Ring 
Finger

The threshold question to be answered as to this portion of 
the appeal is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim that is plausible and 
meritorious on its own or capable of substantiation.  If he 
has not, his appeal must fail.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  Disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310(a) (1998).  A claim for 
secondary service connection, like all claims, must be well-
grounded.  Locher v. Brown, 9 Vet. App. 535, 538-40 (1996); 
Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  Additional 
disability resulting from the aggravation of a nonservice-
connected disorder by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a) (1998).  See generally 
Allen v. Brown, 7 Vet. App. 439 (1995).

To be well-grounded, a claim must be supported by evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Although the claim need not be conclusive, it must 
be accompanied by supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Id. at 610.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  The provisions of 
38 C.F.R. § 3.303(b) (1998) provide a substitute way of 
showing inservice incurrence and medical nexus for purposes 
of well-grounding a claim.  Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Such are not generally for application 
in a claim for secondary service connection, where the focus 
is primarily on the relationship between a claimed disorder 
and service-connected disability.

In the case at hand, evidence of record demonstrates that, by 
rating decision of the RO in August 1996, the veteran was 
found to be entitled to VA compensation pursuant to 
38 U.S.C.A. § 1151 for an amputation of the right ring 
finger, due to a severe postoperative infection.  The 
amputation was shown not to be a necessary consequence or an 
expected risk of surgery in November 1995 at a VA facility 
for release of a Dupuytren's contracture.  

It is the veteran's principal contention on appeal that a 
loss of use of his right hand is secondary to his service-
connected amputation of the right ring finger.  Disability 
compensation may be paid, pursuant to 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.310, for a disability which is proximately due 
to or the result of a disability for which compensation is 
payable under § 1151.  VAOGCPREC 08-97.  That 
notwithstanding, there is lacking in this matter a medical 
diagnosis as to loss of use of the right hand, see Note (f) 
following 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5151 
(identifying that loss of use of the hand will be found to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump 
with a suitable prosthetic appliance), or competent medical 
evidence of a nexus between the service-connected amputation 
of the right ring finger and the claimed loss of use of the 
right hand.  The record amply details the existence of 
Dupuytren's contractures affecting the fingers of both hands, 
in addition to bilateral ulnar neuropathy, but no medical 
professional has offered a diagnosis as to the loss of use of 
the right hand or an opinion directly linking any claimed 
loss of use of the right hand to the veteran's service-
connected amputation of the right ring finger.

Rather, there is medical evidence presented that the claim is 
not well-grounded.  For example, a VA physician in December 
1996 found that the veteran was able to flex his right hand 
into a fist and that there was present some movement of the 
first and fifth fingers of the right hand, with some sensory 
deficits and marked dorsal interosseous muscle wasting.  The 
physician concluded that most of the disability of the 
veteran's right hand entailed both Dupuytren's contractures, 
which had pre-existed corrective surgery, and ulnar 
neuropathy, an unrelated condition due to a separate etiology 
and one bearing no relationship to the surgical procedures of 
the right hand.  As well, VA neurological testing in November 
1997, consisting of an electromyogram and nerve conduction 
tests, were deemed to be "abnormal," with 
electrophysiologic findings being found to be compatible with 
a sensorimotor axonal polyneuropathy.  The findings from the 
electromyogram were found to show chronic neuropathic 
changes, most marked in a distal distribution.  Noted as well 
by the examiner was the veteran's history of diabetes 
mellitus and the fact that such disorder can cause severe 
sensorimotor axonal polyneuropathy.

It is of note that the veteran and his spouse offered sworn 
testimony in July 1997 that no physician or other medical 
professional had ever instructed them that the amputation of 
the right ring finger, alone, had resulted in a loss of use 
of the right hand.  Those statements offered by the veteran 
and his spouse as to medical diagnosis or proximate causation 
between the entities in question cannot well-ground his claim 
in the absence of a showing that he or his spouse has the 
requisite medical background or expertise to offer competent 
medical evidence.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  In fact, both of them denied having any such medical 
knowledge or expertise during the course of the July 1997 
hearing. 

There is no medical evidence to show that the veteran has 
loss of use of the right hand which was caused or aggravated 
by his service-connected amputation of the right ring finger.  
In view of the foregoing, the Board finds the veteran's claim 
for secondary service connection for loss of use of the right 
hand is not well-grounded.  The record is otherwise silent as 
to an aggravation of the claimed disorder by service-
connected disability involving an amputation of the right 
ring finger pursuant to Allen, supra; chronicity of the 
claimed disorder in service or thereafter is not at issue in 
this matter, and appropriate nexus evidence linking the 
entities in question is absent.  See Savage, supra.  

Inasmuch as the claims in question are not well-grounded, 
further development of the evidence is not required.  See 
Epps, supra.  Moreover, the Board views its foregoing 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for the claim 
for secondary service connection for loss of use of the right 
hand.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  
Further, the Board is not aware of any relevant evidence 
which may have existed, or could have been obtained, that, if 
true, would render the veteran's claim "plausible" and, 
thus, require VA to notify the veteran of that relevant 
evidence in order that he may complete his application.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per 
curiam).

The Board has considered the doctrine of affording the 
benefit of the doubt to the claimant in this matter.  
However, as the veteran's claim does not even cross the 
threshold of being a well-grounded claim, a weighing of the 
merits of this claim is not warranted, and the reasonable 
doubt rule is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Initial Rating for an Amputation of the Right Ring 
Finger, to include the Question of Restoration of a 20 
Percent Rating Therefor

As to this portion of the appeal, it is noted that the 
veteran by means of a notice of disagreement filed in October 
1996 challenged the 20 percent rating initially assigned for 
his service-connected amputation of the right ring finger.  
Such predated the RO's action to propose a reduction in the 
rating assigned for the amputation of the right ring finger 
and its effectuation of the reduction by rating action in 
January 1998.  Accordingly, there is presented an "original 
claim" as contemplated by Fenderson v. West, 12 Vet. App. 
119 (1999) (at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of 
time based on the facts found), as opposed to a claim for an 
"increased rating".  While it is apparent that the RO has 
not developed this issue in light of Fenderson, it is 
otherwise neither alleged nor shown that consideration of the 
merits of the claim presented would result in any prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  Generally, an allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  The veteran's claim for an evaluation in excess of 
20 percent is, thus, "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing the facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts with respect 
to the matters at issue have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue on appeal has been obtained.  As such, no further 
assistance to the veteran with the development of the 
evidence is required.  

By rating action in August 1996, the RO found the veteran 
entitled to VA compensation under 38 U.S.C.A. § 1151 (West 
1991) for an amputation of the right ring finger.  At that 
time, a temporary total rating under 38 C.F.R. § 4.30 was 
assigned from April 4, 1996, to May 31, 1996, followed by the 
assignment of a 20 percent schedular rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5155, effective from June 
1, 1996.  

The diagnostic code (DC) utilized by the RO for the initial 
rating for the disorder in question then provided and, in its 
current state provides, that an amputation of the ring finger 
without metacarpal resection, but at the proximal 
interphalangeal (PIP) joint or proximal thereto, warrants a 
10 percent rating for either the major or minor extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5155 (1998).  With 
metacarpal resection (more than one-half of the bone lost), a 
20 percent evaluation is for assignment for the major or 
minor extremity.  Id.  The note following that portion of 
38 C.F.R. § 4.71a as to single finger amputations indicates 
that the single finger amputation ratings are the only 
applicable ratings for amputations of whole or part of single 
fingers.

Rating action of the RO in August 1996 is shown to have been 
based on all the evidence of record, inclusive of records 
from the VA hospitalization from April 3 to April 10, 1996, 
during which the amputation of the right ring finger was 
undertaken, as well as records of VA treatment compiled both 
prior to an after the amputation, and a memorandum of August 
1996 from a VA physician who reviewed the veteran's claims 
folder and furnished an opinion.  The foregoing identify the 
existence of a Dupuytren's contracture of the right ring 
finger for which a surgical release was undertaken by VA in 
November 1995.  The veteran then developed a postoperative 
infection of the right ring finger, manifested by an open 
wound over the dorsal part of the PIP joint, which led to the 
amputation of the right ring finger on April 4, 1996.  
Incision and drainage of the distal palmar crease were 
required five days thereafter, while the veteran remained 
hospitalized.  In the opinion of the reviewing VA physician, 
the amputation of the right ring finger resulted from a 
severe postoperative infection that was not a necessary 
consequence or an expected risk of the November 1995 surgery.  
She further concluded that the amputation site had healed 
well.

Operative records from the April 1996 procedures were 
subsequently made a part of the claims folder, showing that, 
on April 4, 1996, the right ring finger was transected at the 
proximal phalanx.  Also indicated in particular was that 
approximately one centimeter of proximal phalanx was left as 
a spacer.  On a VA examination in December 1996, there was 
noted to be an amputation of the right ring finger at the 
metacarpophalangeal (MCP) joint.  The incision site was found 
to be well-healed.  Contractures at the palm and of other 
fingers of the right hand were shown, along with an inability 
to extend the first, third, and fifth digits to more than 45 
degrees at the PIP joints and 0 degrees at the MCP joints.  
Also indicated were some reductions in sensation over the 
ulnar aspect of the right hand and wasting of the muscles of 
the right hand.  The diagnoses were as follows:  (1) 
Dupuytren's contracture, bilateral, severe, postoperative 
release, right hand, with complications of cellulitis 
requiring amputation of the right ring finger at the MCP 
joint; and (2) ulnar neuropathy, bilateral.  In the opinion 
of the examiner, most of the disability of the veteran's 
right hand was the result of Dupuytren's contractures and 
ulnar neuropathy affecting both hands, neither of which bore 
any direct relationship to the amputation of the right ring 
finger.

The evidence presented fails to show that this is a case 
where, upon initial rating of the amputation of the right 
ring finger, separate ratings are assignable for different 
periods of time dating to the effective date of the grant of 
service connection.  Fenderson, supra.  There has been no 
showing of periods of time in which a greater degree of 
severity of the amputation residuals was present, excepting 
the period of convalescence following the April 1996 
amputation, for which a temporary 100 percent rating was 
assigned by the RO in August 1996 from the date of the 
amputation until May 31, 1996.  

While it is pointed out that a VA examiner noted in December 
1996 that the amputation had been effected at the MCP joint, 
the more precise and detailed report of the attending 
surgeons, which the undersigned finds to be more persuasive, 
indicates that a one centimeter stump of the proximal 
phalange was left intact.  As the record does not demonstrate 
resection of the metacarpal, only a 10 percent rating is 
assignable.  It is shown that the MCP joint and the 
metacarpal were unaffected by the April 1996 procedure, but 
assuming for the sake of argument that the MCP joint had been 
resected, there is nothing in the record identifying the loss 
of one-half of the bone of the right fourth metacarpal, such 
as would warrant the assignment of a 20 percent evaluation 
under DC 5155.  There likewise is absent any objective 
evidence of pain at the amputation site, additional 
functional impairment caused thereby, or resulting arthritis, 
warranting an increased rating under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Also lacking is any probative evidence that the 
disability in question is productive of a marked interference 
with employment or that it necessitates frequent periods of 
hospital care, such that it may reasonably be concluded that 
assignment of a higher rating is warranted on an 
extraschedular basis.  38 C.F.R. § 3.321(b).  

At this point, the Board observes that, prior to reducing a 
disability rating for service-connected disablement, VA must 
comply with the provisions of 38 U.S.C.A. § 5112(b)(6) and 
38 C.F.R. § 3.105(e) and (h).  The veteran has not contended 
that his reduction was procedurally deficient and the Board 
finds that there was compliance with the governing legal 
authority in effecting the reduction for the amputation of 
the right ring finger.  As well, given that the 20 percent 
rating remained in effect only approximately two years, the 
provisions of 38 C.F.R. § 3.344 (1998), as to the 
stabilization of disability evaluations, are not for 
application in this instance.

Based on the foregoing, the record indicates that, while the 
RO in August 1996 may have assigned a rating for the ring 
finger amputation to which the veteran may not have been 
entitled, it is clear that a rating in excess of 20 percent 
was not assignable, and, to that effect, the testimony 
offered to the contrary is found to be unsupported.  As well, 
staged ratings are not assignable for the period following 
the RO's assignment of a temporary total rating.  Lastly, the 
reduction of the 20 percent rating assigned for the ring 
finger amputation is likewise found to have been proper based 
on the evidence of record and the legal authority in effect, 
given the absence of any metacarpal resection and/or taking 
of more than one half of the metacarpal bone of the right 
ring finger.








ORDER

As the claim for entitlement to service connection for loss 
of use of the right hand, secondary to a service-connected 
amputation of the right ring finger, is not well-grounded, 
such claim is denied.

The claim for an initial rating of more than 20 percent for 
an amputation of the right ring finger is denied, and 
restoration of a 20 percent rating for such disorder is also 
denied.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


